Citation Nr: 0109585	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to restoration of competency.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to 
October 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD, and confirmed a finding of incompetency 
for VA compensation purposes.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 2000, a transcript of which has been 
associated with the claims file.

In an April 2000 supplemental statement of the case the 
Hearing Officer characterized one of the issues for appellate 
review as service connection for PTSD, apparently conceding 
that new and material evidence had been submitted to reopen 
the previously denied claim.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court), the Board is obligated to address 
the issue of new and material evidence regardless of whether 
the RO based its determination on that issue.  Hence, the 
Board will proceed with a determination of whether new and 
material evidence has been submitted to reopen the previously 
denied claim of entitlement to service connection for PTSD, 
and has accordingly recharacterized the issue on the title 
page.

The RO declined to reopen the claim of entitlement to service 
connection for schizophrenia when it issued a rating decision 
in August 2000.  As there has been no notice of disagreement 
with this determination, the Board does not consider this 
claim to be part of the current appellate review.

The issue of entitlement to restoration of competency is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in April 1994.

2.  Evidence received since the April 1994 decision does not 
bear directly or substantially upon the issue at hand, is 
essentially duplicative or cumulative in nature, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1994 decision wherein the 
RO denied entitlement to service connection for PTSD is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the April 1994 
rating decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.

The veteran's application for VA compensation for a nervous 
condition was received in 1976.  

The RO in 1977 denied service connection for schizophrenia 
after it reviewed service medical records that were 
unremarkable for a psychiatric disorder, and VA and private 
hospitalization records from the mid 1970's showed 
schizophrenia.  The RO in 1980 again denied service 
connection for a nervous disorder after a review of recent 
private hospital records and a VA examination that found 
schizophrenia.  

The VA hospitalization late in 1985 showed chronic 
undifferentiated schizophrenia.  VA in September 1986 and 
October 1988 letters advised the veteran that his claim for 
service connection had been previously denied.  In 1994 he 
mentioned PTSD and schizophrenia in seeking to reopen his 
claim for service connection.  He mentioned VA treatment and 
the contemporaneous records that the RO obtained did mention 
schizophrenia, but not PTSD.  

The RO in April 1994 denied service connection for PTSD when 
it declined to reopen the claim of service connection for 
schizophrenia.  Notice was issued to the veteran at his 
address of record and included a copy of the rating decision.  

In his July 1994 notice of disagreement he said that he 
strongly felt that his schizophrenia was definitely related 
to his active duty.  The statement of the case in September 
1994 that addressed the claim for schizophrenia was returned 
undelivered.  A December 1994 memorandum from his 
representative discussed the veteran's belief that he had 
submitted new and material evidence and referred to VA 
treatment.  

The record of VA hospitalization from June to August 1994 
showed the diagnosis was schizophrenia.  It was noted that 
the veteran had a 20-year history of the disorder.

The RO in June 1995 issued a rating decision on the issue and 
advised the veteran thereof by letter sent to his most recent 
address.

A report of contact in late March 1995 noted that the veteran 
had come in and asked for a copy of his record of service (DD 
Form 214).   

The RO received additional contemporaneous VA outpatient 
records that showed schizophrenia.  A VA medical statement 
dated in July 1997 shows a diagnosis of schizophrenia.  

The RO in September 1999 received an application to reopen 
the veteran's claim for service connection of PTSD.  The RO 
letter in December 1999 asked for evidence to support the 
claim.  The RO in March 2000 declined to reopen the claim and 
sent a notice letter to the veteran's address of record with 
a copy of the rating decision.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 2000, a transcript of which has been 
associated with the claims file.  He testified that stressful 
events in service were mostly details and guard duty, and he 
described the sight of a plastic surgery patient (Transcript 
(T) 5-6).

In a May 2000 letter written to the veteran a VA psychiatrist 
said that he had treated him since August 1999, and that his 
diagnoses were chronic paranoid schizophrenia, marijuana 
dependence and cocaine dependence in full remission.  

The examiner wrote that the veteran reported his first 
psychotic symptoms had begun during hospitalization for a 
medical condition during military service.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.


38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) (to be codified at 38 U.S.C. § 5103A) provides 
that nothing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).


"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the Court erred in adopting the test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  


Thus, the well groundedness requirement did not apply with 
respect to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Under the previous regulation, service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997.




Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475. § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions, and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns an evaluation of the veteran's claim on the 
merits.

The veteran seeks to reopen his claim for service connection 
for PTSD, a claim that the RO denied in April 1994.  In 
essence, when the RO finally denies a claim, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is clear and 
unmistakable error (CUE) in a prior determination.  It is not 
alleged that the RO committed CUE in April 1994, and there is 
no argument for any nonstatutory basis to find either prior 
determination nonfinal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103; see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), Simmons v. West, 14 Vet. App. 84, 91 (2000), Tetro v. 
Gober, 14 Vet. App. 100 (2000) and Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998).

No relevant but outstanding records have been mentioned to 
warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The Board has considered the applicability of the VCAA of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which amplifies the duty to notify and assist under section 
5103A.  However, the Board has noted that the Act, by its 
terms, does not require the Board to reopen a claim where new 
and material evidence has not been submitted .  The veteran 
has been afforded ample assistance in the development of the 
claim and he has supplemented the record with his own 
testimony.  The May 2000 statement from his treating 
psychiatrist is viewed as a summation of the record regarding 
the appropriate diagnosis.  

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally-denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The April 1994 RO decision is the pertinent 
determination regarding PTSD.  At the time of the April 1994 
RO decision, the evidence showed that the veteran was 
evaluated on many occasions for psychiatric manifestations 
and that schizophrenia was the established diagnosis.  There 
was no mention of PTSD.  

Since 1994, the veteran's record has been supplemented with 
hearing testimony and VA medical records.  Other than the 
veteran's testimony regarding PTSD, the clinical evidence 
since 1994 from before and after the hearing continues to 
show only schizophrenia without any mention of PTSD.  The VA 
physician in May 2000 wrote that the veteran's principal 
psychiatric diagnosis was schizophrenia, and that he had been 
seen since 1999.  It is significant that the letter was 
addressed to the veteran for his use.  

What has changed since the April 1994 RO decision is the 
interpretation of the applicable test for new and material 
evidence as a result of the Hodge decision.  There is only 
the veteran's reference to PTSD.  However, this is presumed 
truthful and constitutes probative evidence.  However, after 
the hearing his treating physician stated the diagnosis was 
schizophrenia, and did not allude to PTSD having been 
considered an alternative diagnosis. 

In view of this evidence the Board finds that new and 
material evidence has not been submitted to warrant reopening 
the veteran's claim for service connection for PTSD.  The 
evidence received since the 1994 RO decision is essentially 
cumulative of earlier evidence, which did not show PTSD 
having been noted at any time.  

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen a claim.  
The additional evidence regarding PTSD is cumulative, failing 
the first test.  The additional evidence viewed with that 
previously of record is not new and material evidence as it 
does not bear directly and substantially upon the issue at 
hand, and being solely duplicative or cumulative, it is 
insignificant and need not be considered in order to decide 
the merits of the claim fairly.  This evidence shows only the 
continuation of the schizophrenia diagnosis.

It seems that the RO hearing officer felt that new and 
material evidence had been submitted.  The Board does not 
concur.  The additional evidence is predominantly medical, 
and is essentially cumulative of earlier evidence.  There is 
evidence of the veteran's belief that he has PTSD, which is 
unchanged from his earlier contentions. As required under 
Barnett, the Board has reviewed the recent RO determination 
that implicitly found new and material evidence was 
submitted.  The supplemental statement of the case mentioned 
the concept of well grounded claims, which would suggest the 
hearing officer, felt the claim should be reopened.  In any 
event, the Board's determination on a different theory would 
be permitted.  See also Voerth v. West, 13 Vet. App. 117 
(1999); Black v. Brown, 10 Vet. App. 279, 284 (1997) and 
Meyer v. Brown, 9 Vet. App. 425, 431-32 (1996).  

The additional evidence collectively, viewed liberally, adds 
nothing pertinent to previously reviewed evidence regarding 
PTSD, particularly the treating physician's statement 
regarding the veteran's psychiatric diagnosis.  The Board 
finds that the additional evidence viewed with that 
previously of record is not new and material evidence as 
defined by the regulation.  It does not bear directly and 
substantially upon the issue at hand, and being duplicative 
or cumulative, it is insignificant and need not be considered 
in order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran was considered able to 
handle his funds when Creedmoor Psychiatric Center discharged 
him in 1976.  VA found him medically competent when he was 
discharged from hospitalization later in 1976.  The diagnosis 
was schizophrenia on both occasions.  VA granted entitlement 
to nonservice-connected disability pension from August 1976, 
and he received VA benefit payments regularly until the mid 
1990's.

The VA examiner in 1980 found him competent and after VA 
hospitalization late in 1985, he was felt to be competent for 
VA purposes.  The record of his VA hospitalization in mid 
1984 shows that he was stable at discharge, and there was no 
notation regarding his competency to handle funds.  A VA 
rating decision in 1994 noted the diagnosis of schizophrenia, 
competent, after a review of contemporaneous VA treatment 
records. 

There are VA information forms on file showing hospital 
admissions for schizophrenia and schizoaffective disorder 
early in 1997 and in 1998.  A VA physician in July 1997 wrote 
that the veteran was incapable of handling VA monetary 
benefits in a wise and prudent manner.  The physician 
reported that he had schizophrenia with a poor prognosis.  
The examiner said he was unable to provide for his own food 
and shelter, and that his symptoms included functional 
impairment.  The physician said that he required assistance 
of a payee, and had been homeless secondary to his psychosis.  

In an October 1997 rating decision the RO proposed a finding 
of incompetency based on the July 1997 VA medical statement.  
The RO in March 1998 implemented the proposed action, and 
found the veteran incompetent to receive VA benefits 
directly, effective from March 1998. 

The record shows that in March 1998 the VA Service Center 
Manager requested appointment of a fiduciary to receive the 
veteran's improved pension benefits.  The request form 
indicated that he received Social Security benefits from 
March 1998.  An April 1998 report of contact noted he was 
homeless and that he came in to respond to a letter regarding 
a field examiner interview.  He gave an address where he 
spends the day, being homeless, and he asked if he would 
receive a VA benefit check for the month.  Another letter to 
the veteran in May 1998 advised him of the fourth attempt 
being made to have a VA field examiner interview him.  

The field examiner commented in May 1998 on the efforts made 
to interview the veteran at a community center that he used 
for a mailing address.  The report was directed to the 
Veterans Services Officer (VSO).  

In June 1998 the RO directed a letter to the veteran at his 
mailing address to advise him that the need for a fiduciary 
and his failure to cooperate with a field examination VA 
would stop his benefit payments.   

A VA report of contact in September 1998 noted the veteran 
then resided in Arizona, and that he provided a current 
address.  A VA memorandum on the same day noted that the 
veteran's whereabouts were known, and that benefit payments 
to him would be resumed immediately because of hardship.  A 
report of contact the next month advised that he had returned 
to his former California address.  

VA completed a field examination in late September 1998 when 
the veteran was a patient in a VA hospital in Arizona.  It 
was noted he had been a patient eight times in the previous 
three years with the admitting diagnosis usually psychosis or 
schizophrenia.  The veteran said he was homeless for 24 
years, and had to eat from garbage cans.  He informed the 
examiner that he received SSA and VA benefits, and said that 
he spent his entire income on food and hotels.  He said he 
lived mostly on the beach.  

In October 1998 the Veterans Service Center manager (VSCM) 
authorized disbursement of funds to the designated person in 
Arizona as the veteran's legal custodian for all monthly 
benefits.  The VSCM wrote to the custodian and asked them to 
take action to become payee for the veteran's SSA benefits.  
The VSCM advised that funds would have to be released, if and 
when the veteran found a place to live, the suggested amount 
of an allowance and the need to hold the rest of his funds 
for any contingency. 

Late in October 1998 the VSCM at the Los Angeles VARO named a 
local organization as custodian for the veteran's monthly 
benefit payments.  Thereafter, the Phoenix area payee was 
reinstated later in 1998.  

The veteran met with a VA field examiner in October 1999 at a 
Los Angeles location where he lived for the past year sharing 
a room with one other person.  

The owner of the facility and the examiner felt that he 
remained unable to prudently manage his own finances due to 
his mental condition.  The examiner noted that the veteran 
felt bitter toward VA regarding the payee arrangement and 
felt he should be his own payee.  

The RO in March 2000 confirmed the previous incompetency 
determination.  The veteran testified that he was competent 
to receive VA benefits since he paid bills and rent on time 
and budgeted money, but that he got to a time when he could 
not do it, and now this was done by a payee.  He said the 
payee took care of the rent and any other bills, and gave him 
twenty dollars a week.  The veteran said he shared a room 
with three other persons and ate where he lived.  He said 
that if he did not have a conservator, he could not afford 
the rent, but that he felt he was competent to handle his own 
funds (T 1-5, 7).  

The VA psychiatrist in May 2000 noted the veteran's 
diagnoses, but did not provide a statement as to his 
competency to manage benefit payments.  

VA has an obligation to assist veterans and where it is 
determined that there is an inadequate record, VA is 
obligated to develop relevant evidence which may include 
medical examinations. See Perry v. Brown, 9 Vet. App. 2, 6 
(1996); Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990). 
Ensuring that VA's duty to assist is met does not represent 
error.  The VSO is intended to play an integral role in 
developing evidence relating to the veteran's ability to 
handle his affairs.  This is an affirmative obligation to 
develop evidence, not merely an opportunity for evaluating 
new evidence.  See for example Sanders v. Brown, 9 Vet. App. 
525 (1996) and Coleman v. Brown, 5 Vet. App. 371 (1993).

The Board observes that the veteran was found competent after 
several hospitalizations and examinations, but that the 1997 
VA medical statement against competency was not reviewed in 
connection with other VA medical evidence.  The record 
documents several VA hospitalizations, apparently for 
psychiatric observation in the late 1990's, and it would seem 
the final summaries are relevant evidence since they would 
usually include a statement of competency.  

Further, the Board observes that the May 2000 VA medical 
statement did not mention the veteran's competency although 
the clinic had treated him for a substantial length of time.  
This is significant evidence that should be reviewed in view 
of the presumption in favor of competency and the need for 
medical evidence.  38 C.F.R. § 3.353.

Accordingly, in light of the development required, this case 
is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for restoration of competency.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should contact SSA and request 
information as to whether the veteran's 
benefit payments are being made to a 
custodian or directly to the veteran, and 
the record of any determination SSA has 
made regarding the veteran's ability to 
manage his benefit payments. 

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and in complete compliance with the 
directives of this remand and the VCAA, 
if applicable, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO should also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
restoration of competency with 
consideration of all applicable laws, 
regulations.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



